DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
	 The disclosure is objected to because of the following informalities:
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1-5 of USPN 10397426. Although the claims at issue are not identical, they are not patentably distinct from each other. (see Claim-Comparison Table below for independent claim 1 of the instant application against Claim 1 of USPN 10397426).

Claim
Application#16540169
Claim
USPN # 10397426
1
A server for an information processing system, the information processing system including the server, an image forming device, a user input device, and a mobile device, comprising: a communication unit that communicates with the image forming device, the user input device, and the mobile device
1
An information processing system, comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising
1
 a memory that stores a copy template comprising a plurality of settings for the image forming device to execute a functionality associated with the image forming device, the plurality of 
1
storing a copy template comprising a plurality of settings for an image forming apparatus to execute a functionality associated with the image forming apparatus, the 
1
a processor that receives, the copy template generated by the user input device, wherein the user input device identifies the image forming device based on use of a simple network management protocol broadcast message and an identifier associated with the image forming device stored to a data readable and writable nonvolatile memory associated with the user computing device; 

1
facilitating receiving, by a user computing device, of the copy template, wherein the user computing device identifies the image forming apparatus based on use of a simple network management protocol broadcast message and an identifier associated with the image forming apparatus stored to a data readable and writable nonvolatile memory associated with the user computing device;
1

outputs a scanning protocol supported by the image forming device to the mobile device; receives result of selection a scanning protocol from the mobile device converts the first setting to comply with the scanning protocol in response to receiving the scanning protocol; and

1
facilitating selection, by a user interface operational on the user computing device, of a scanning protocol supported by the image forming device; in response to receiving the scanning protocol, converting the first setting to comply with the scanning protocol;
1
in response to receiving the printing protocol, converts the second setting to comply with the printing protocol; wherein in response to receiving a converted second 31TTECP3581USA setting, the mobile device let the image forming devise perform the scanning function as modified by the scanning protocol and the printing function as modified by the printing protocol.

1
facilitating selection, by the user interface, of a printing protocol supported by the image forming device; in response to receiving the printing protocol, converting the second setting to comply with the printing protocol; and in response to receiving input from the user computing device, performing the scanning function as modified by the scanning protocol and the printing function as modified by the printing protocol







Claim 3 of the instant application is equivalent in scope with Claim 3 of USPN 10397426.

Claim 4 of the instant application is equivalent in scope with Claim 4 of USPN 10397426.

Claim 5 of the instant application is equivalent in scope with Claim 5 of USPN 10397426.


Allowable Subject Matter

Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if the double patenting rejection of the base claim 5 is alleviated.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING HON whose telephone number is (571)270-5245.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MING Y HON/Primary Examiner, Art Unit 2666